Case 2:19-cv-05026-AMD-JO Document 56 Filed 04/02/20 Page 1 of 1 PageID #: 373



UNITED STATES DISTRICT COURT                                                  Civil Conference
EASTERN DISTRICT OF NEW YORK                                                  Minute Order

Before: James Orenstein                                                       Date:         4/2/2020
        U.S. Magistrate Judge                                                 Time:         10:30 a.m.

                                Josiah Galloway v. County of Nassau, et al.
                                       19-CV-5026 (AMD) (JO)

Type of Conference: Initial

Appearances: Plaintiff                  Gabriel P. Harvis, Baree N. Fett

               County, et al.           Brian S. Sokoloff, Alexander J. Eleftherakis

               Hempstead, et al.        Andrew K. Preston, Michael P. Siravo

Scheduling:

1.     The next status conference will be held on September 24, 2020, at 9:30 a.m.

2.     A pretrial conference will be held on April 22, 2021, at 9:30 a.m.

Summary: I will enter a separate case management and scheduling order that reflects the deadlines
set forth in the parties' joint discovery plan.

                                                                                 SO ORDERED

                                                                                        /s/
                                                                                 James Orenstein
                                                                                 U.S. Magistrate Judge
